Citation Nr: 9916019	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  98-00 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for mitral valve 
insufficiency, claimed as secondary to service connected 
residuals of rheumatic fever.

2.  Entitlement to service connection for rheumatoid 
arthritis, claimed as secondary to service connected 
residuals of rheumatic fever.

3.  Entitlement to service connection for degenerative 
arthritis of the spine.

4.  Entitlement to an increased evaluation for residuals of 
rheumatic fever, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran, who had active service from March 1968 
to October 1968, appealed that decision to the Board.

Initially, the Board notes that the RO characterized the 
veteran's claim for service connection for a back disorder as 
based upon the submission of new and material evidence.  The 
RO denied service connection for a deformity of the thoracic 
vertebral column in a January 1969 rating decision, finding 
that such was a congenital disorder not subject to service 
connection.  At the time of his March 1997 VA examination, 
the veteran was diagnosed with possible degenerative 
arthritis of the low back.  In Ephraim v. Brown, the United 
States Court of Appeals for the Federal Circuit held that a 
newly diagnosed disorder, whether or not medically related to 
a previously diagnosed disorder, is not the same claim when 
it has not been previously considered.  Ephraim v. Brown, 82 
F.3d 399, 401 (Fed.Cir. 1996).  As the March 1997 diagnosis 
is different from the disability denied service connection by 
the RO in January 1969, the Board will conducted a de novo 
review of the claim.  As the veteran, through his attorney, 
has argued the merits of the claim throughout the pendency of 
the claim, the Board finds that the veteran has not been 
prejudiced by this approach.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).




The veteran's claim for an increased evaluation for residuals 
of rheumatic fever is discussed in the REMAND portion of this 
decision following the ORDER below.  Finally, as the 
veteran's claim for service connection for mitral valve 
insufficiency appears to be part and parcel of his claim for 
an increased evaluation for residuals of rheumatic fever, 
this issue is deferred pending the development requested in 
the REMAND.


FINDINGS OF FACT

1.  The veteran has been granted service connection for 
residuals of rheumatic fever.

2.  Competent medical evidence has not been submitted that 
would show that the veteran has rheumatoid arthritis.

3.  Competent medical evidence has not been submitted that 
would establish a nexus between any current diagnosis of 
possible degenerative arthritis and the veteran's service or 
to any incident thereof.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for rheumatoid 
arthritis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim for service connection for 
degenerative arthritis of the back is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).  However, the threshold question in 
any claim for VA benefits is whether the claim is well 
grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (1997).  
With respect to a chronic disability subject to presumptive 
service connection, such as arthritis, evidence that the 
chronic disorder was manifested to a compensable degree 
within the prescribed period is sufficient to establish 
evidence of the required nexus.  See Traut v. Brown, 6 
Vet.App. 498, 502 (1994).  

To establish that a claim for secondary service connection is 
well grounded, a veteran must demonstrate that a current 
disability is the result of a service-connected disability.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Black v. Brown, 10 Vet. App. 279 (1997).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

The veteran's service medical records reflect that he was 
separated from service as a result of an in-service 
incurrence of rheumatic fever.  A June 1968 service medical 
record also reflects that the veteran had a deformity of the 
thoracic vertebral column, which was described as congenital 
by a service clinician.

In January 1969, the veteran was provided a VA examination to 
determine the level of disability resulting from his 
rheumatic fever.  The examiner noted that the veteran had 
some congenital deformity of the thoracic column, but no 
functional defects.  No X-rays of the spine were obtained.

In March 1997, as a result of this current claim, the veteran 
was afforded a VA examination.  The examiner noted the 
veteran's in-service rheumatic fever history, and that the 
veteran more recently had complaints of joint pain, including 
low back pain and ankle pain.  Upon examination, the ankles 
were described as normal, with no swelling, and range of 
motion was described as full.  No redness in the joints was 
seen.  Full range of motion of the low back was observed.  
Based upon the examination, the examiner stated that there 
was no rheumatoid arthritis that was evident, but there was 
degenerative arthritis of the hands, and possible 
degenerative arthritis of other joints.  X-rays of the 
veteran's joints were not obtained.

In light of the above, the Board finds that the veteran's 
claims for service connection for rheumatoid arthritis and 
degenerative arthritis of the low back are not well grounded, 
and must be denied on this basis.  Towards this end, in the 
absence of evidence of a claimed disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Only the veteran has asserted that he has rheumatoid 
arthritis.  However, as a layperson, the veteran is not 
competent to provide a medical opinion, such as a diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
As the veteran has presented no evidence that would reflect 
that he currently has rheumatoid arthritis, the Board must 
find this claim to be not well grounded.

In addition, the veteran has presented no evidence that would 
reflect that whatever degenerative arthritis he may have of 
the low back had its onset during service or within one year 
thereafter.  In this regard, the only low back disorder noted 
during service was a deformity of the thoracic vertebral 
column, a congenital disorder, which was denied service 
connection in January 1969.  Further, there was no diagnosis 
of degenerative arthritis made within one year following 
separation from service.  As such, any current diagnosis of 
possible degenerative arthritis cannot be presumed service 
connected.  Finally, the examiner who made the March 1997 
diagnosis did not establish a nexus between any possible 
degenerative arthritis and the veteran's service or to any 
incident thereto.  The veteran's assertion that a current 
back disorder, possible degenerative arthritis, is related to 
service is insufficient to render this claim well grounded.  
Id.

As a result of the above, the Board finds that these claims 
are not well grounded and must be denied on this basis.  In 
doing so, the Board notes that it has not been made aware of 
any outstanding evidence which could serve to well ground the 
veteran's claims for service connection.  In any event, the 
VA has no duty to assist in the absence of a well-grounded 
claim.  Epps, 126 F.3d at 1468; Grivois v. Brown, 6 Vet. App. 
136, 140 (1994).  Finally, there is no further duty on the 
part of VA to inform the veteran of the evidence necessary to 
complete his application for the benefit sought.  38 U.S.C.A. 
§ 5103 (West 1991); McKnight v. Gober, 131 F. 3d 1483 (Fed. 
Cir. 1997).



ORDER

Service connection for rheumatoid arthritis is denied.

Service connection for degenerative arthritis of the spine is 
denied.


REMAND

The RO has evaluated the veteran's residuals of rheumatic 
fever using the diagnostic criteria for valvular heart 
disease, including rheumatic heart disease.  On December 11, 
1997, the VA changed the schedular criteria used to evaluate 
heart disease.  62 Fed. Reg. 65219 (1997).  While the RO has 
provided the veteran and his attorney with the revised 
schedular criteria in an April 1998 supplemental statement of 
the case, the March 1997 VA examination report in which the 
current evaluation is based does not use the nomenclature now 
used to evaluate valvular heart disease.  In this respect, 
the Board finds that another VA examination is required to 
adequately evaluate the veteran's residuals of rheumatic 
fever.  Finally, as the veteran's claim for service 
connection for mitral valve insufficiency appears to be part 
and parcel of his claim for an increased evaluation, this 
issue is being deferred until the development requested has 
been completed.

Thus, these claims are REMANDED for the following action:

1.  The RO is requested to afford the 
veteran a VA examination to determine the 
nature and severity of his residuals of 
rheumatic fever.  Any and all tests 
deemed necessary should be completed, and 
the examiner is then asked to render 
findings within the nomenclature used by 
the Schedule for Rating Disabilities to 
evaluate cardiovascular disorders 
(including providing METs scores).  The 
examiner is also asked to comment on the 
current presence or absence of valvular 
heart disease, and to comment on the 
September 1971 VA examination report that 
noted the presence of mild mitral valve 
insufficiency.  Since it is imperative 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. § 
4.1 (1998), the claims file must be made 
available to the examiner for review.

2.  The RO should then readjudicate the 
veteran's claims on the basis of all the 
evidence of record.  If any benefit 
sought is not granted, the veteran and 
his attorney should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate opportunity 
to respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
information, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

